                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 FRANK D. MONSEGUE, SR.,

                Plaintiff,                                CIVIL ACTION NO.: 4:18-cv-239

         v.

 JUDGE WILLIAM T. MOORE, JR;
 MAGISTRATE JUDGE MARILYN D. GO;
 MAGISTRATE JUDGE G.R. SMITH; HIRAL
 D. MEHTA; THOMAS JACK; DAVENIYA
 E. FISHER; MURDOCH WALKER, II;
 ANDRES HERNANDEZ; DANIEL R.
 CRUMBY; BRIAN T. RAFFERTY; T.
 SHANE MAYES; UNITED STATES
 ATTORNEY EDWARD J. TARVER; JAMES
 D. DURHAM; THEODORE S.
 HERTZBERG; KINDRA BAER; SUNTRUST
 BANK; BANK OF AMERICA; and E-
 TRADE (BANK),

                Defendants.


                                           ORDER

        After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's February 6, 2019 Report and Recommendation, (doc. 10), to which Plaintiff filed

Objections, (doc. 12). For the reasons set forth below, the Court OVERRULES Plaintiff’s

Objections and ADOPTS the Report and Recommendation as the opinion of the Court.

Consequently, the Court DISMISSES WITHOUT PREJUDICE Plaintiff’s Complaint,

DENIES as moot all of Plaintiff’s pending motions, and DIRECTS the Clerk of Court to CLOSE

this case.
        The Magistrate Judge recommended dismissal because Monsegue has sued defendants

either immune to suit or not state actors subject to 42 U.S.C. § 1983 liability, and because his

claims are either time-barred 1 or undermine the validity of his conviction, meaning that any claim

for damages is barred by Heck v. Humphrey, 512 U.S. 477 (1994). (Doc. 10.) In his objections,

as in his Complaint, Monsegue seeks to relitigate the disappointing outcome of his criminal case.

(Doc. 12 at 1-5; see generally United States v. Monsegue, CR414-019.)                        But he does not

demonstrate any error in the Magistrate Judge’s findings or recommendation.

        Monsegue argues that the applicable statute of limitations should be tolled by his

incarceration and pending appeal for certiorari to the Supreme Court on the denial of his habeas

motion (doc. 12 at 5-7; see Monsegue v. United States, No. 18-7859 (U.S.)), but neither tolls the

two year statute of limitations on § 1983 claims for excessive force, denial of medical care, false

arrest, or unlawful search and seizure in violation of the Fourth Amendment. See O.C.G.A. § 9-

3-90(c) 2 (providing circumstances which can toll the two-year statute of limitations, from which

incarcerated prisoners are explicitly excluded and pending, unrelated appeals are obviously

unmentioned); Seibert v. Comm’r Ga. Dep’t of Corr., 680 F. App’x 837 (11th Cir. 2017) (“because

[plaintiff] is a prisoner, Georgia’s tolling provisions do not apply to him”); Giles v. Garwood, 853

F.2d 876, 877-78 (11th Cir. 1988) (same). He does not mention any event warranting equitable


1
   The statute of limitations is usually a matter which may be raised as an affirmative defense. In an action
proceeding under § 1983, however, the Court may consider, sua sponte, affirmative defenses that are
apparent from the face of the Complaint. Clark v. Georgia Pardons and Parole Board, 915 F.2d 636, 640
n. 2 (11th Cir. 1990); see also Ali v. Higgs, 892 F.2d 438 (5th Cir. 1990). “[I]f the district court sees that
an affirmative defense would defeat the action, a section 1915[(e)(2)(B)(i)] dismissal is allowed.” Clark,
915 F.2d at 640.
2
   Despite Plaintiff’s wishes to the contrary (see doc. 12 at 6-7), “the proper limitations period for all section
1983 claims in Georgia is the two-year period set forth in O.C.G.A. § 9-3-33 for personal injuries.”
Williams v. City of Atlanta, 794 F.2d 624, 626 (11th Cir. 1986); Wallace v. Kato, 549 U.S. 384 (2007) (the
statute of limitations in a § 1983 suit is that provided by the state for personal injury torts). When applying
state limitations periods to § 1983 claims, the Court also applies any relevant state tolling provisions.
Wilson v. Garcia, 471 U.S. 261, 269 (1985).


                                                        2
tolling. (See doc. 12.) And the mere existence of an appeal does not demonstrate a favorable

termination supporting a claim for malicious prosecution. See Uboh v. Reno, 141 F.3d 1000, 1005

(11th Cir. 1998) (statute of limitations begins to run at the “favorable termination” of charges;

“courts have found favorable termination to exist by virtue of an acquittal, an order of dismissal

reflecting an affirmative decision not to prosecute, a dismissal based on the running of the statute

of limitations, an entry of a nolle prosequi, and, in some cases, a granted writ of habeas corpus.”

None of these circumstances exist here).       Because Monsegue has not obtained a favorable

termination, his claims of malicious prosecution have not arisen and are barred by Heck.

       Monsegue also argues that the various immune defendants should not be immune from suit

because, at bottom, such immunity prejudices the vindication of his rights and he is a veteran who

sacrificed much for this country, and thus entitled to such relief. (See doc. 12 at 7.) Neither

dissatisfaction nor military service, however, undermine well-established law on judicial and

prosecutorial immunity. (Doc. 10 at 8-9.) And the fact that court-appointed counsel were

appointed by the court (doc. 12 at 8) does not make them state actors, regardless of whether a state

claim for malpractice may lie. (See doc. 10 at 10-11.) Nor does “underwriting” by the “FDIC”

or timely responses to federal subpoenas (doc. 12 at 8-10) make private banks state actors.

(Doc. 10 at 11-12.) Monsegue’s Objections, in other words, are meritless. His Complaint must

be dismissed.

       SO ORDERED, this 7th day of March, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA



                                                 3
